Citation Nr: 0012142	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-27 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for bursitis of the 
left shoulder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January to May 1978, 
and from November 1990 to May 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a skin disorder.

2.  Competent medical evidence has not been presented showing 
a nexus, or link, between tension headaches shown on VA 
examination in January 1995 and the appellant's active 
service.

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between bursitis of the left shoulder shown 
on VA examination in January 1995 and the appellant's active 
service.

4.  Competent medical evidence has not been presented showing 
that the appellant currently has sinusitis.

5.  Competent medical evidence has not been presented showing 
that the appellant has a chronic neck disability.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a skin 
disorder has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  A well grounded claim for service connection for tension 
headaches has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

3.  A well grounded claim for service connection for bursitis 
of the left shoulder has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

4.  A well grounded claim for service connection for 
sinusitis has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

5.  A well grounded claim for service connection for neck 
pain has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for a skin disorder, 
tension headaches, bursitis of the left shoulder, sinusitis, 
and neck pain.  On his application for benefits, the 
appellant reported that these conditions had their onset 
between November 1990 and June 1991.  Service connection may 
be granted, when the facts, as shown by the evidence, 
establish that a particular injury or disease resulting in 
chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  In the 
case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps 
supra.; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Skin Disorder

Service medical records are essentially negative for 
complaints or findings for a skin disorder, except for 
Athlete's foot on periodic examination dated November 1981.  
Examinations subsequent to November 1981, including an April 
1995 examination, are silent for a skin disorder.  On VA skin 
examination dated January 1995, the appellant reported 
blistering of the feet beginning in 1991, which occurred 7-8 
times a year.  Physical examination revealed normal skin.  
The assessment was dermatitis versus tinea, and the appellant 
was advised to seek out evaluation during a flare-up.  
Complaints of skin rash were also noted on a VA outpatient 
treatment note dated April 1996, but there were no objective 
findings for rash.

Competent evidence has not been presented showing any current 
skin disorder.  The appellant's skin was described as normal 
on recent VA skin examination.  Without evidence showing that 
a disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

Although the appellant provided sworn testimony in November 
1996 that he has a skin disorder that began in 1991, he is 
not competent as a layperson to offer opinions on medical 
diagnosis and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak supra. at 611.

B.  Tension Headaches

Service medical records are negative for a diagnosis of 
tension headaches although the appellant reported a history 
of frequent or severe headaches on service examination in 
April 1995.  On VA neurological examination in January 1995, 
the impression was muscle tension headaches with no evidence 
of migraine syndrome.  VA outpatient treatment records dated 
February 1995 to May 1996 reflect complaints of headache, 
diagnosed as tension headaches most likely secondary to 
depression.

Having reviewed the pertinent evidence in this matter, the 
Board finds that competent medical evidence has not been 
presented showing a nexus, or link, between the impression 
for muscle tension headaches on VA examination in January 
1995 and the appellant's active service.  The appellant's 
sworn testimony, while credible, does not provide the 
necessary nexus evidence required in this case because he is 
not competent to provide medical opinions as a layperson with 
no medical training or expertise.  See Espiritu, supra.  
Therefore, the claim is not well grounded.  See Epps, supra.

C.  Bursitis

Service medical records are entirely negative for bursitis of 
the left shoulder.  Although bursitis of the left shoulder 
was diagnosed on VA examination in January 1995, we note that 
there were no shoulder or joint complaints or findings on 
subsequent service examination in April 1995.

Competent medical evidence has not been presented showing a 
nexus, or link, between the diagnosis for bursitis of the 
left shoulder on VA examination in January 1995 and the 
appellant's active service.  The appellant's sworn testimony, 
while credible, does not provide the necessary nexus evidence 
required in this case because he is not competent to provide 
medical opinions as a layperson with no medical training or 
expertise.  See Espiritu, supra.  Therefore, the claim is not 
well grounded.  See Epps, supra.

D.  Sinusitis

The appellant reported a history of sinusitis in November 
1990, April 1991, and April 1995.  The examiner noted in 
November 1990 that the appellant had seasonal sinusitis and 
that he should consult a doctor.  The examiner noted in April 
1991 that this condition was an unchanged, old problem.  VA 
outpatient treatment records dated February 1995 to May 1996 
reflect complaints of sinus congestion, assessed as seasonal 
allergies and allergic rhinitis.

Competent evidence of sinusitis, established by x-ray, has 
not been presented.  Without evidence showing that a disease 
or disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer supra. at 233, 225; Rabideau supra. at 
144.  The appellant is not competent to offer opinions on 
medical diagnosis and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
supra.  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan supra.

E.  Neck Pain

The appellant's testified in November 1996 that he has neck 
pain due to sleeping on floors and cots in service.  However, 
there is no objective medical evidence of record showing any 
abnormal neck pathology, or treatment for subjective 
complaints of neck pain.  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer supra. at 233, 225; Rabideau 
supra. at 144.  The appellant is not competent to offer 
opinions on medical diagnosis and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu supra.  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan supra.

F.  Due Process Considerations

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its October 1995 
statement of the case and January 1997 supplemental statement 
of the case.  Likewise, the Board's discussion above informs 
the appellant of the requirements for the completion of his 
application for the claims for service connection.


ORDER

Service connection for a skin disorder, tension headaches, 
bursitis of the left shoulder, sinusitis, and neck pain is 
denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

